Virkler v V.S. Virkler & Son, Inc. (2021 NY Slip Op 04435)





Virkler v V.S. Virkler & Son, Inc.


2021 NY Slip Op 04435


Decided on July 16, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, TROUTMAN, AND BANNISTER, JJ.


311 CA 20-00759

[*1]RICHARD VIRKLER, PLAINTIFF-APPELLANT, ET AL., PLAINTIFF,
vV.S. VIRKLER & SON, INC., JOSEPH VIRKLER AND ALEX VIRKLER, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


HANCOCK ESTABROOK, LLP, SYRACUSE (ALAN J. PIERCE OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
ASSAF & SIEGAL PLLC, ALBANY (MICHAEL D. ASSAF OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Lewis County (James P. McClusky, J.), entered January 24, 2020. The order, among other things, denied the motion of plaintiff Richard Virkler for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Virkler v V.S. Virkler & Son, Inc. ([appeal No. 1] — AD3d — [July 16, 2021] [4th Dept 2021]).
Entered: July 16, 2021
Mark W. Bennett
Clerk of the Court